     Case 4:18-cv-00518-O Document 33 Filed 11/29/18                 Page 1 of 2 PageID 445


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

SECURITIES AND EXCHANGE                          §
COMMISSION,                                      §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §    Civil Action No. 4:18-cv-00518-O
                                                 §
MATTHEW LEAVERTON,                               §
                                                 §
        Defendant.                               §

                 FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

        Before the Court is the Motion for Intervention (ECF No. 27) filed by Defendant Matthew

Leaverton, pro se, on September 27, 2018. United States District Judge Reed O’Connor referred

the Motion and all related responses, replies, briefs in support, appendices, etc., to the undersigned

by order dated October 2, 2018. (ECF No. 28).

        Courts should liberally construe the pleadings of pro se parties, taking all well-pleaded

allegations as true. Johnson v. Atkins, 999 F.2d 99, 100 (5th Cir. 2013). “[A] pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97,

106 (1976)). Liberally construed, Defendant Leaverton’s Motion requests a stay of this case until

disposition of his Motion to Vacate under 28 U.S.C. § 2255 in Cause No. 4:18-cv-00515-Y, styled

Matthew Leaverton v. United States of America.

        On this date, the Honorable Terry R. Means, Senior United States District Judge, entered

an Order Granting Motion to Dismiss (ECF No. 10) and a Final Judgment (ECF No. 11) dismissing

without prejudice Defendant Leaverton’s motion to vacate sentence under 28 U.S.C. § 2255 in
   Case 4:18-cv-00518-O Document 33 Filed 11/29/18                 Page 2 of 2 PageID 446


Cause No. 4:18-cv-00515-Y. As a result, Defendant Leaverton’s Motion for Intervention in this

case (ECF No. 27) is moot and should be denied.

       For these reasons, the undersigned RECOMMENDS that United States District Judge

Reed O’Connor DENY AS MOOT Defendant Matthew Leaverton’s Motion for Intervention

(ECF No. 27).

       A copy of this Findings, Conclusions, and Recommendation shall be served on all parties

in the manner provided by law. Any party who objects to any part of this Findings, Conclusions,

and Recommendation must file specific written objections within fourteen days after being served

with a copy. See 28 U.S.C. § 636(b)(1)(B) and Fed. R. Civ. P. 72(b)(1). In order to be specific, an

objection must identify the specific finding or recommendation to which objection is made, state

the basis for the objection, and specify the place in the magistrate judge’s Findings, Conclusions,

and Recommendation where the disputed determination is found. An objection that merely

incorporates by reference or refers to the briefing before the magistrate judge is not specific.

Failure to file specific written objections will bar the aggrieved party from appealing the factual

findings and legal conclusions of the magistrate judge that are accepted or adopted by the district

court, except upon grounds of plain error. See Douglass v. United Services Auto. Ass’n, 79 F.3d

1415, 1417 (5th Cir. 1996) (en banc).

       Signed November 29, 2018.




                                                 ______________________________________
                                                 Hal R. Ray, Jr.
                                                 UNITED STATES MAGISTRATE JUDGE




                                                2
